Citation Nr: 1601740	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for a service connected cervical spine strain in excess of 10 percent prior to September 24, 2012, and 20 percent thereafter.

2.  Entitlement to an increased initial rating for a service connected lumbar spine strain in excess of 10 percent prior to September 24, 2012, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction subsequently transferred to the RO in Muskogee, Oklahoma.

This matter was previously remanded in July 2015.  All requested development has been undertaken.


FINDINGS OF FACT

1.  Even considering his complaints of pain, pain on motion, and functional loss,  the Veteran's cervical spine disability has not resulted in forward flexion limited to 30 degrees or less, and incapacitating episodes prior to September 24, 2012.  

2.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's cervical spine disability has not resulted in forward flexion limited to 15 degrees or less, favorable ankylosis of the entire cervical spine, incapacitating episodes for the period from September 24, 2012.  

3.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, or incapacitating episodes for the period prior to September 24, 2012.  

4.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 30 degrees or less, favorable ankylosis or the entire thoracolumbar spine, or incapacitating episodes for the period from September 24, 2012.  


CONCLUSIONS OF LAW

1.  Prior to September 24, 2012, the criteria for a rating in excess of 10 percent for cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2015).

2.  As of September 24, 2012, the criteria for a rating in excess of 20 percent for a cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2015).

3.  Prior to September 24, 2012, the criteria for a rating in excess of 10 percent for lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2015).

4.  As of September 24, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2013 and November 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

VA has thereby satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in November 2011, October 2012, and August 2015.  The examinations, taken together, are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his disability his functioning, and provide all the necessary information in order to properly consider the claims.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 3 8 C.F.R. § 4.21 (2015).   

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Cervical Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to cervical spine disabilities provide that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 20 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 10 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Cervical Spine-Prior to September 24, 2012

Prior to September 24, 2012, the Veteran was assigned a 10 percent rating for his service connected cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

A November 2011 VA examination report shows that the Veteran reported limitations in walking and experiencing falls due to his cervical spine disability.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The Veteran reported no bowel problems, bladder problems, or erectile dysfunction due to his cervical spine disability.  He reported pain located in the neck with headaches, and pain located in the right and left arms that occurred three times per week.  He reported that each of these episodes lasted one day and that the pain was severe.  No incapacitating episodes were reported.  He did report functional impairment consisting of difficulty with physical activity, and difficulty lifting and moving objects.  

Physical examination of the cervical spine showed no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  Tenderness was noted on the lower cervical spine.  No ankylosis of the cervical spine was noted.  Range of motion testing showed forward flexion to 45 degrees with pain noted at 45 degrees, extension to 45 degrees with pain noted at 45 degrees, right lateral flexion to 30 degrees with pain noted at 30 degrees, left lateral flexion to 35 degrees with pain noted at 35 degrees, and right and left lateral rotation to 60 degrees with pain noted at 60 degrees.  The combined range of motion for the cervical spine was noted at 275 degrees.  The joint function of the spine was noted to not be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays were unremarkable.  The Veteran was diagnosed with a cervical strain that limited activities requiring bending, lifting, prolonged sitting, and standing.  The examiner also noted no sensory deficits of the cervical spine.  Additionally, the Veteran was not diagnosed with cervical intervertebral disc syndrome.  

The preponderance of the evidence is against a rating in excess of 10 percent prior to September 24, 2012 for the Veteran's cervical spine disability.  Here, the record does not shows that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion to 170 degrees or less.  The November 2011 VA examination report clearly noted that the Veteran was able to achieve forward flexion of the cervical spine to 25 degrees with a combined range of motion of 275 degrees.  Additionally, there was no evidence of abnormal spinal contour or ankylosis.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to September 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the cervical spine as prior to September 24, 2012.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran had degenerative disc disease of the cervical spine or that he even experiences incapacitating episodes requiring medically prescribed bed rest prior to September 24, 2012.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the upper extremities or other neurological abnormalities related to the cervical spine disability such as bowel or bladder incontinence.   However, there is no indication from the record that the Veteran had upper extremity radiculopathy or bladder or bowl problems prior to September 24, 2012.  In fact the November 2011 VA examiner specifically noted that there was no neurological impairment in the upper extremities or other neurological abnormalities resulting from the Veteran's cervical spine disability.  Therefore, a separate rating for neurological impairments of the upper extremities, bladder incontinence, or bowel incontinence are not warranted.

The Board notes that the Veteran reported a problem with headaches at his November 2011 examination.  He seemed to relate the onset of the headaches to his neck pain.  However, neither the November 2011 examiner nor any examiner since has related any headache disorder to the Veteran's cervical spine disability.  There is also no evidence that the headaches are a chronic condition.  The report of the November 2011 is only indication that the Veteran was experiencing a problem with headaches.  The remainder of the record is essentially silent.  Thus, based on these findings, the assignment of a separate compensable rating for headaches is not warranted.    

Cervical Spine- As of September 24, 2012

As of September 24, 2012, the Veteran has been assigned a 20 percent rating for his service connected cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

An October 2012 VA examination report shows that the Veteran was diagnosed with a cervical sprain.  The Veteran reported experiencing neck pain for 30 years that included flare-ups twice per year that lasted for two weeks.  Range of motion testing showed forward flexion of the cervical spine to 30 degrees with pain noted at 30 degrees, extension to 10 degrees with pain noted at 10 degrees, right and left lateral flexion to 10 degrees with pain noted at 10 degrees and right and left lateral rotation to 15 degrees with pain noted at 15 degrees.  Repetitive use testing showed no additional loss of range of motion of the cervical spine.  The examiner noted that the Veteran had no functional loss or functional impairment of the cervical spine.  No localized tenderness or pain to palpation for joints and soft tissue of the cervical spine, or guarding were noted.  The examiner reported that the Veteran had no other neurological abnormalities related to a cervical spine condition such as bowel or bladder problems.  The Veteran was diagnosed with no IVDS of the cervical spine.  The examiner noted that the Veteran had no arthritis of the cervical spine and no vertebral fractures.

An August 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of cervical spine, intervertebral disc syndrome, and spinal stenosis.  The Veteran reported that since his last VA examination, his neck pain had increased.  He reported that he had neck pain and muscle spasms.  The Veteran reported flare-ups of the cervical spine that was caused by prolonged walking, heaving lifting, pushing or pulling.  

Range of motion testing of the cervical spine showed forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 50 degrees.  The examiner noted that pain was noted in all planes of motion.  Repetitive use testing was completed with no additional loss of motion.  The examiner noted that localized tenderness, guarding, and muscle spasms were noted.  No ankylosis of the spine was noted.  The examiner reported that the Veteran did not have any neurological abnormalities due to his cervical spine disability such as bowel or bladder problems.  The examiner diagnosed the Veteran with IVDS but no incapacitating episodes reported.  

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent.  The range of motion testing in the examinations shows that the Veteran was limited by pain in forward flexion of the cervical spine at worst to 30 degrees in both the October 2012 and August 2015 VA examination reports.  The Veteran's forward flexion of the cervical spine had exceeded 15 degrees on all occasions and not been shown to be limited to 15 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's cervical spine showed no ankylosis.  Therefore, the cervical spine disability does not meet any of the criteria for a 30 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  There was also no evidence of cervical spine ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted as of September 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine as of September 24, 2012.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran's IVDS of the cervical spine resulted in incapacitating episodes requiring medically prescribed bed rest as of September 24, 2012.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the upper extremities or other neurological abnormalities related to the cervical spine disability such as bowel or bladder incontinence.  The Board notes that the Veteran has been granted service connection for radiculopathy of the upper extremities secondary to his service connected cervical spine disability.  Additionally, the Veteran has not been assessed with bowel or bladder incontinence due to his cervical spine disability.  Therefore, a separate rating for neurological impairments to include bowel and bladder problems associated with his cervical spine disability are not warranted.

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability as of September 24, 2012 is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2015).

Lumbar Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

The RO has rated the Veteran's back disability under Diagnostic Code 5237 for a lumbar spine strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.



Lumbar Spine- Prior to September 24, 2012
	
Prior to September 24, 2012, the Veteran was assigned a 10 percent rating for his service connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

A November 2011 VA examination report shows that the Veteran reported his lower back disability caused limitations in walking and that he experienced falls.  He reported that his lower back disability also caused stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  The Veteran also reported weakness in his leg and foot.  No bowel problems, bladder problems, or erectile dysfunction were reported by the Veteran.  The Veteran reported flare ups caused by physical activity that caused pain and functional impairment.  The Veteran reported no incapacitating episodes during the last 12 months.  

Physical examination of the thoracolumbar spine showed no evidence of radiating pain on movement.  Muscle spasms were noted as absent.  Tenderness was noted to the lumbar area.  The Veteran's spinal contour was preserved due to tenderness and there was no guarding of movement.  No weakness was shown.  Muscle tone and musculature was normal.  No atrophy was noted in the limbs and ankylosis of the thoracolumbar spine was not present.  Range of motion testing showed forward flexion to 80 degrees with pain noted at 80 degrees, extension to 25 degrees with pain noted at 25 degrees, right and left lateral flexion to 30 degrees with pain noted at 30 degrees and right and left lateral rotation to 30 degrees with pain noted at 30 degrees.  The combined range of motion for the thoracolumbar spine was 225 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine showed normal head position with symmetry in appearance with normal spinal motion and curves.  The Veteran was diagnosed with a lumbar strain that limited activities requiring bending, lifting, prolonged sitting, and standing.  X-rays were noted to be unremarkable.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to September 24, 2012 for the Veteran's lumbar spine disability.  Here, the record does not shows that the Veteran had thoracolumbar spine forward flexion limited to at least 30 degrees but not more than 60 degrees or that he had a combined thoracolumbar spine range of 120 degrees or less.  The November 2011 VA examination report clearly noted that the Veteran was able to achieve forward flexion of the lumbar spine to 80 degrees with a combined range of motion of 225 degrees.  Additionally, there was no evidence of abnormal spinal contour or ankylosis.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability prior to September 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the lumbar spine prior to September 24, 2012.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran had intervertebral disc syndrome of the lumbar spine or that he even experiences incapacitating episodes requiring medically prescribed bed rest prior to September 24, 2012.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar spine disability such as bowel or bladder incontinence.  However, there is no indication from the record that the Veteran had lower extremity radiculopathy or bladder or bowl problems prior to September 24, 2012.  In fact the November 2011 VA examiner specifically noted that there was no neurological impairment in the lower extremities or other neurological abnormalities resulting from the Veteran's lumbar spine disability.  Therefore, a separate rating for neurological impairment of the lower extremities is not warranted.

Lumbar Spine- As of September 24, 2012

As of September 24, 2012, the Veteran was assigned a 20 percent rating for his service connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

An October 2012 statement from a VA osteopath, K.D., shows that the Veteran was diagnosed with lumbar spine disc herniation.  Dr. K.D. reported that the Veteran had forward flexion of the spine to 30 degrees or less.  Also noted by Dr. K.D., was that the Veteran had unfavorable ankylosis of the entire spine and muscle spasms or guarding severe enough to result in an abnormal spinal contour.  

An October 2012 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the spine.  The Veteran reported back pain for the last 30 years that included incidents of flare ups.  He reported that his flare-ups occurred every four months that he treated with bedrest and medications.  Range of motion testing showed forward flexion of the thoracolumbar spine to 45 degrees with pain noted at 45 degrees, extension to 15 degrees with pain noted at 15 degrees, right and left lateral flexion to 15 degrees with pain noted at 15 degrees, and right and left lateral rotation to 15 degrees with pain noted at 15 degrees.  Repetitive use testing showed range of motion results for forward flexion limited to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner reported that the Veteran's functional loss of the thoracolumbar spine were less movement than normal and pain on movement.  No localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine were shown.  No guarding or muscle spasms were noted.  The examiner reported no neurological abnormalities or findings related to a thoracolumbar spine such as bowel or bladder problems.  The examiner also reported that the Veteran did not have IVDS of the thoracolumbar spine.  The examiner noted that the Veteran's thoracolumbar spine prevented the Veteran from standing or walking for long periods.  

An August 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported that since the last VA examination he continued to experience back pain and muscle spasms.  The Veteran also reported some bowel incontinence in 2012 but had not had another incidence since.  He reported experiencing some urinary incontinence when walking or sitting, without urge or stress to promote incontinence.  The Veteran reported flare-ups that occurred due to prolonged standing, walking, sitting, heavy lifting, and bending.  

Range of motion testing showed forward flexion of the thoracolumbar spine to 50 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees, with pain noted in all planes of motion.  No objective evidence of localized tenderness or pain on palpation of the joints or soft tissues of the thoracolumbar spine.  The examiner noted that the Veteran was able to perform repetitive use testing and showed no additional loss of function or range of motion.   Ankylosis of the spine was not noted.  The examiner did report that that the Veteran had IVDS with no incapacitating episodes in the last twelve months.  Functional impact of the thoracolumbar of the spine was noted to affect standing, walking, sitting, heavy lifting, and bending.  Work restrictions would have had to include limitations of heavy or unassisted lifting, repetitive rotation of the back, carrying, pushing or pulling heavy objects.  The examiner noted that the Veteran's cervical spine and lumbar spine had multilevel degenerative spondylosis as well as degenerative changes, but the conus and cauda equina were noted to be normal in appearance.  

The examiner remarked that the Veteran gave a history of bowel and bladder incontinence.  However, he specifically noted that there were no neurological abnormalities of findings related to a thoracolumbar condition such as bowel or bladder.  Therefore, the examiner determined  that the bowel and bladder symptoms were not related to neurological involvement to his spinal condition.  

Based on the evidence of record, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent as of September 25, 2012.  The range of motion testing in the examinations shows that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 45 degrees as noted during the October 2012 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine has exceeded 30 degrees on all occasions and not been shown to be limited to 30 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's lumbar spine showed no ankylosis.  Therefore, the lumbar spine disability does not meet any of the criteria for a 40 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  A rating in excess of 20 percent based on limitation of motion is not warranted as of September 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

Consideration has been given to the statement from the Veteran's VA osteopath, Dr. K.L., who indicated that the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less and had unfavorable ankylosis of the entire spine.  The Board finds Dr. K.L. findings outweighed by the evidence of record.  The October 2012 VA examination report which was completed shortly after Dr. K.L. submitted a statement in October 2012 and documents a range of motion that is significantly better from what Dr. K.L. describes.  Contemporaneous VA treatment records do not show limitation of the spine as described by Dr. K.L., and the subsequent VA examiner shows a range of motion limited to 45 degrees, even when considering his complaints of pain.  See 38 C.F.R. § 4.40 , 4.45 (2015).  The finding of Dr. K.L. is, at its best, an outlier and not representative of the Veteran's true disability picture.  Indeed, it is unclear if the Veteran underwent range of motion testing by Dr. K.L. (supporting the limitation of forward flexion finding) as there are no VA treatment records indicating that he underwent range of motion testing by Dr. K.L.  While the statement was dated on October 3, 2012, there are no VA treatment records that show that Dr. K.L. performed range of motion testing.  VA treatment records only note that Dr. K.L. treated the Veteran for numbness and pain of the lower extremities.  

Additionally, the Board notes that Dr. K.L. opined that the Veteran had bowel and bladder incontinence secondary to his back condition.  This finding is similarly contradicted by the evidence of record.  Specifically, a September 2012 VA treatment record noted that the Veteran's loss of control of his bowel and bladder systems but MRI's of the cervical spine and lumbar spine were reported to not explain the Veteran's symptoms as no spinal cord compressions were shown.  The August 2015 VA examiner's opinion and rationale also indicated that the Veteran's bladder and bowel incontinence was not due to his back disabilities as there was no compression shown of his spinal cord.  Additionally, the VA medical records and October 2012 VA examination report showed no indications of favorable ankylosis of the lumbar spine.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  There is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest as of September 24, 2012.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes that the Veteran has been granted service connection for radiculopathy of the lower extremities secondary to his service connected lumbar spine disability.  Additionally, as discussed above, the Veteran has not been assessed with bowel or bladder incontinence due to his lumbar spine disability.  A separate rating for neurological impairments to include bowel and bladder problems associated with his lumbar spine disability is not warranted.

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability as of September 24, 2012 is not warranted, and the preponderance of the evidence is against an assignment of a higher rating. 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

Other Considerations

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the Veteran's specific psychiatric, cervical spine, lumbar spine, radiculopathy of the upper and lower extremities, tinnitus, or bilateral hearing loss disabilities because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board notes that the Veteran has been awarded individual unemployability as of September 27, 2012.


ORDER

Entitlement to an increased initial rating for a service connected cervical spine strain in excess of 10 percent prior to September 24, 2012, and 20 percent thereafter is denied.

Entitlement to an increased initial rating for a service connected lumbar spine strain in excess of 10 percent prior to September 24, 2012, and 20 percent thereafter is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


